 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                                   DISTRICT OF NEVADA
10
     DONALD THOMPSON, et al.,
11                                                     Case No.: 2:19-cv-00592-KJD-NJK
           Plaintiff(s),
12                                                                   Order
     v.
13                                                              [Docket No. 21]
     LIBERTY MUTUAL INSURANCE
14   COMPANY,
15         Defendant(s).
16        Pending before the Court is Plaintiffs’ motion to compel, filed on an emergency basis.
17 Docket No. 21. Any response must be filed by noon on November 19, 2019. Any reply must be
18 filed by 10:00 a.m. on November 20, 2019.
19        IT IS SO ORDERED.
20        Dated: November 18, 2019
21                                                          ______________________________
                                                            Nancy J. Koppe
22                                                          United States Magistrate Judge
23
24
25
26
27
28

                                                1
